El Juez Asociado Se. del ToRo,
emitió la opinión del tribunal.
Simón Pescay estableció una demanda contra Cándido Fernández sobre rescisión de contrato e indemnización de daños y perjuicios. El demandado alegó la excepción general de que la demanda no aducía hechos suficientes para determinar una causa de acción. La corte declaró la excep-ción sin lugar y concedió al demandado diez días para con-' testar la demanda. El demandado no contestó y pidió que *510se dictara sentencia, y así lo hizo la corte. . Apeló entonces el demandado y dejó transcurrir el término reglamentario sin presentar sn alegato. Después de transcurrido dicho tér-mino, archivó el alegato, y señalado día para la vista del re-curso, faltó en comparecer. El demandante estuvo presente en el acto de la vista y solicitó que el recurso fuera deses-timado por no haberse presentado el alegato en tiempo, y si a .ello no hubiere lugar, que fuera el caso estudiado en •su fondo y confirmada la sentencia recurrida.
1. No procede la desestimación del recurso por el mo-tivo invocado, porque si bien el alegato no se presentó den-tro del término reglamentario, se archivó antes de la soli-citud del apelado, circunstancia que constituye una contes-tación eficaz a la solicitud; aplicando el principio consig-nado en la regla 58 del Reglamento de este Tribunal. Véase también la regla 62 que establece que todas las mociones ó solicitudes en que se interese la desestimación de una ape-lación, deben hacerse antes de la vista.
'2. Sostiene la parte apelante en su alegato que la corte de distrito erró al declarar sin lugar su excepción previa por-que levantada por ésta la cuestión de que en la demanda nó se especificaba en qué consistían las pérdidas sufridas por el demandante por cada uno de los diferentes actos impu-tados al demandado, y siendo ello en verdad así, el deman-dado no venía obligado a contestarla. Esa es la única cues-tión envuelta, según el propio demandado y apelante, en el recurso.
Hemos examinado la demanda y en ella se consignan con toda claridad los hechos determinantes de la rescisión y los productores de los daños y perjuicios. La cantidad que como indemnización se reclama se calcula en globo. No vemos que la corte errara al actuar en la forma en que lo hizo.
“Si los hechos alegados,” dice Cyc, “autorizan al deman-dante aunque sea a recobrar daños nominales, no procede una *511•excepción general a la demanda por más que no se aleguen daños especiales. Si los lieclios que se imputan al deman-dado son tales que puede deducirse como una consecuencia natural y necesaria, de ellos el perjuicio del demandante, una alegación de daños generales es suficiente, y la falta de ale-gar especiales no sujeta la alegación a un ataque por medio de excepción previa”. 31 Cyc. 109.
Una cuestión de igual naturaleza se estudió cuidadosa-mente por esta corte en el caso de Torres v. Ramírez, 22 D. P. R. 450. Después de revisar las autoridades, el Juez Sr. Wolf, Rallando por la corte, se expresó así:
“De las anteriores consideraciones se desprende que si una de-manda expresa los heclios relativos al daño que' se causa y én ella se hace una reclamación general de los daños y perjuicios sin espe-cificación de su naturaleza o sin - particularizar los mismos, dicha demanda no puede ser excepcionada. Si el demandante desea probar daños especiales en el juicio, así como la pérdida de reputación, negocio, etc., tiene que alegarlos. Si el demandado desea que se haga una especificación mayor de cualquier elemento constitutivo de daño, puede obtenerla en debida forma si a discreción de la corte, para formular su contestación o probar su caso él tiene derecho a ello. Las cortes proceden con cuidado al exigir al demandante que especifique los daños sin que el demandado acredite suficientemente la razón que hay para ello. En casos como el presénte raramente se exige mayor especificación.” 22 D. P. R. 454.
Debe confirmarse la sentencia recurrida.

Declarado sin lugar él recurso y confirmada lá sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y HutcRison,